Citation Nr: 1104001	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dizziness, and 
if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
temporomandibular joint dysfunction (TMJ), and if so, whether the 
reopened claim should be granted.  

3.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 
percent for a low back disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for a right ankle disability.  

6.  Entitlement to an initial disability rating in excess of 10 
percent for a left ankle disability.

7.  Entitlement to an initial disability rating in excess of 10 
percent for epididymitis.

8.  Entitlement to an initial compensable disability rating for 
malaria.

9.  Entitlement to an initial compensable disability rating for 
headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 2001 to 
September 2004.  His decorations for this period of service 
include a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge at the 
RO in September 2010.  A transcript of the hearing is associated 
with the claims file. 

The issues of whether new and material evidence has been received 
to reopen claims of entitlement to service connection for 
dizziness and TMJ and of entitlement to an initial compensable 
disability rating for headaches are addressed in the REMAND 
following the order section of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the occupational and 
social impairment caused by the Veteran's PTSD has more nearly 
approximated reduced reliability and productivity than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  The Veteran's low back disability is manifested by flexion 
limited to 80 degrees.

3.  The evidence of record demonstrates a marked right ankle 
disability.

4.  The evidence of record demonstrates a moderate left ankle 
disability.

5.  The Veteran has a recurrent painful cyst in his right 
testicle.

6.  The evidence does not establish active malaria or residuals 
of active malaria such as liver or spleen damage.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, 
but not higher, for PTSD have been met for the entire period on 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 
(2010).

3.  The criteria for an initial disability rating of 20 percent, 
but not higher, for a right ankle disability have been met for 
the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2010).

4.  The criteria for an initial disability rating in excess of 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5271 (2010).

5.  The criteria for an initial disability rating in excess of 10 
percent for epididymitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7525 
(2010).

6.  The criteria for an initial compensable disability rating for 
malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.88, Diagnostic Code 6304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the Veteran was mailed a letter in 
August 2005 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In October 2008, the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decisions on 
the merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
Private treatment records are on file.  The Veteran has been 
afforded the appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim. 

Legal Criteria

General Disability Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
This diagnostic code uses the general rating formula for mental 
disorders, which provides that a 30 percent disability rating is 
warranted for a mental disorder if it is productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a 
mental disorder when there is total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Additionally, Global Assessment of Function (GAF) scores are 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  

The GAF Scale score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with coworkers).  A GAF score of 61-70 
represents mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.

Low Back Disability

Disabilities of the spine are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2010).  Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine or 
under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).
	
Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees, 
but not greater than 85 degrees; or the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or if there is a vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242.

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out following the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

Ankle Disabilities

The Veteran's ankle disabilities have been rated under Diagnostic 
Code 5271, which are predicated on limited motion.  Under this 
code a 10 percent disability rating is warranted for moderate 
limitation of ankle motion and a 20 percent disability rating is 
warranted for marked limitation of ankle motion.  38 C.F.R. § 
4.71a.

Epididymitis

The Veteran's right testicular cyst is rated under Diagnostic 
Code 7525, concerning chronic epididymo-orchitis.  This 
diagnostic code instructs that the disability should be rated as 
urinary tract infections.  A noncompensable disability rating is 
warranted for such infections that are productive of obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  A 10 percent disability 
rating is warranted for urinary tract infections requiring long-
term drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  A 30 percent 
disability rating is warranted for recurrent, symptomatic 
infections requiring drainage/frequent hospitalization (greater 
than two times per year), and/or requiring continuous intensive 
management. 38 C.F.R. § 4.115b.  

Malaria

The Veteran's malaria is rated under Diagnostic Code 6304.  Under 
this code, a 100 percent disability rating is warranted for 
active malaria.  The accompanying Note states that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the Veteran served in an endemic 
area and presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter rate residuals such as liver or spleen damage 
under the appropriate system. 38 C.F.R. § 4.88b.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Evaluation of PTSD

In July 2004, the Veteran underwent a psychological evaluation 
performed by the US Army.  At that time, he had a labile and 
angry mood with depressed affect.  He reported some confused 
thinking.  Objectively, his thought content was logical and goal 
directed.  His memory was rarely intact and there were some brief 
gaps in recall.  The diagnosis was adjustment reaction with 
depressed complicated grief reaction, and alcohol abuse.  The 
Veteran's immediate potential for self harm was listed as 
moderate.  He was noted to have a low potential for harming 
others or being absent without leave (AWOL).  

The examiner noted that the Veteran should be considered 
potentially dangerous to self and it was recommended that he be 
closely monitored by unit personnel.  It was noted that the 
Veteran should not have access the weapons, that he should not 
consume alcoholic beverages, and that he should be removed from 
jump status until cleared by mental health.  The Veteran's state 
of emotional and/or behavioral dysfunction was of such a severity 
as to significantly impair his ability to perform military 
duties.  The Veteran was ultimately separated from active service 
and it was noted on his DD Form 214 that the reason for 
separation was a physical condition.   

Post-service, VA mental health treatment in November 2004 and 
December 2004 reflect symptoms of sleep disturbance, agitation, 
intrusive thoughts, low stress threshold, irritability, and 
depression.  Such records reflected GAF scores of 40 and 44. 
Additional treatment records dated up to March 2005 are 
associated with the claims file and reflect continued mental 
health treatment.  It is noted that such records coincide with a 
portion of the Veteran's incarceration.  He had been detained at 
the county jail beginning in December 2004 and was transferred to 
the Eastern Oregon Correctional Institute in July 2005.  
Treatment records from the Veteran's incarceration show that he 
had been prescribed several psychiatric medications during his 
time in prison.  It is not known the extent to which he received 
mental health counseling while he was incarcerated.  

The Veteran was afforded a VA examination in September 2005.  At 
that time, he reported intrusive thoughts and images related to 
his combat experiences.  He experienced nightmares approximately 
twice a week and he reacted emotionally to odors of "dry heat 
mixed with sweat," which reminded him of his war experiences.  
He avoided talking about his combat experiences and tried to 
avoid news about the war.  He denied dissociative amnesia 
experiences.  Additionally, the Veteran felt socially detached 
from people.  He was able to sleep through the night, but that 
the noise around him at the prison where he was incarcerated made 
him irritable.  He felt especially irritable approximately 50 
percent of the time.  He denied any trouble with concentration, 
but had startle reactions to loud noises.  He denied any 
substance or alcohol abuse.  

Upon mental status examination, the Veteran was casually dressed 
and neatly groomed.  He was cooperative and pleasant, and was 
alert and oriented to time, place, and person.  He spoke in a 
soft, clear voice and was articulate.  His mood appeared sad and 
his affect was appropriately expressed.  His thought process was 
coherent, logical, and goal-directed.  The Veteran's eye contact 
was fair to good.  Long term and recent memory appeared intact, 
fund of knowledge was average, and his attention and 
concentration appeared adequate.  His capacity for insight 
appeared to be intact.  He showed adequate insight for his 
current difficulties and life circumstances.  His overall 
cognitive functioning appeared to be grossly intact.  There was 
no evidence of impairment in reality testing.  The Veteran denied 
hallucinations and there was no evidence of delusional thinking 
or other psychotic symptoms.  The Veteran endorsed symptoms of 
anxiety and depression that fell in the clinical range.  

The examiner diagnosed the Veteran with PTSD secondary to war 
stressors and childhood sexual abuse, and adjustment disorder 
with mixed anxiety and depressed mood.  A GAF score of 65 was 
assigned, attributable entirely to his war-related due solely to 
PTSD stressors.  The examiner noted that the Veteran's symptoms 
were somewhat mild.  

At his September 2010 Board hearing, the Veteran reported 
symptoms of depression and anxiety.  He also experienced 
nightmares and distressing recollections.  When he experienced 
combat dreams he was not able to sleep through the night.  He 
reported that, on average, he would have approximately a week of 
bad nights per month.  He reported irritability and when stressed 
he felt nauseous.  Anything could trigger his emotional responses 
and irritability, but his symptoms seemed worse when he was 
stressed.  He also endorsed anxiety and occasional panic attack 
symptoms.  He reported that certain noises and smells made him 
feel overly anxious.  When stressed, he would become 
hypervigilant.  He also reported that prior to his service in the 
military, he would hunt and fish.  Since service, he did not 
think that he could engage in those activities, even if handling 
a firearm did not violate his parole.  He reported that he had 
some friends, but named only two.  

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for PTSD for the entire period on appeal.  Prior to 
his incarceration, the Veteran reported moderate symptoms to the 
mental health professionals treating him at the VA Medical 
Center.  Additionally, the Veteran was assigned GAF scores of 40 
and 44 at that time, indicating a somewhat serious level of 
impairment.  While the September 2005 VA examiner found the 
Veteran's symptoms to be mild, warranting a GAF of 65, it is 
clear from the prison medical records that the Veteran was kept 
on a course of psychiatric medication during his incarceration.  
Additionally, at the time of his VA psychiatric examination he 
was accompanied by two prison guards who remained present 
throughout the examination.  This does not present an environment 
where the Veteran could candidly describe his symptoms and 
impairment in functioning.  

At his September 2010 Board hearing, he reported symptoms of 
anxiety, depression, irritability, isolation, sleep disturbances, 
and an inability to maintain relationships.  Additionally, it is 
clear that the Veteran had significant psychiatric impairment 
toward the end of his active service, which ultimately resulted 
in separation.  Thus, the Board finds that the Veteran's symptoms 
described in his VA Medical Center mental health treatment 
records and at his September 2010 Board hearing more nearly 
approximate the reduced reliability and productivity required for 
a 50 percent rating rather than the occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
indicative of a 30 percent disability rating.

Consideration has been given to assigning a higher evaluation for 
this period.  However, there is no evidence that the impairment 
from the Veteran's PTSD more nearly approximated deficiencies in 
most areas than reduced reliability and productivity.  In this 
regard, the Board notes that the Veteran has been able to attend 
college and is able to maintain a relationship with his 
girlfriend.  Additionally, there is no objective evidence 
indicating that his judgment and thinking are impaired.  Rather, 
the medical evidence of record suggests the opposite.  
Additionally, the Veteran reported at his September 2010 Board 
hearing that he has not had thoughts of suicide in quite some 
time, and the record does not contain any express suicidal 
ideation at any time during the rating period on appeal.  
Moreover, based on the evidence discussed above, there is no 
showing of thought and communication deficiencies, impaired 
impulse control, obsessional rituals, hallucinations or 
delusions, or homicidal ideation, such as to support a higher 
evaluation.  This is true even considering the GAF scores of 40 
and 44.  Indeed, the GAF score is just one factor for 
consideration.  Overall, the detailed outpatient and examination 
notes are found more probative than the bare GAF scores 
themselves.  Again, a GAF of 40 is intended to indicate some 
impairment in reality testing or communication or a major 
impairment in several areas.  Neither has been shown here.  As 
such, the GAF score itself is deemed a less accurate measure of 
the Veteran's functioning that the actual findings noted in the 
treatment and examination reports.  As discussed above, such 
evidence supports only a 50 percent rating throughout the rating 
period on appeal.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Low Back Disability

The Veteran was afforded a VA examination in September 2005.  At 
that time, he reported that he first injured his back in a 2003 
parachute jump, where he landed on top of his equipment and 
injured his thoracic and lumbar spine.  He was taking Naprosyn 
twice a day for his back pain.  He was able to sit for 30 
minutes, stand for 20 minutes, and walk about a mile before he 
had back pain.  On a good day, he did not experience low back 
pain, but that he experienced "bad days" approximately four 
times per month where his low back pain was measured at a 4 of 10 
in intensity.  The Veteran denied radiculopathy from his back 
pain.  He denied bladder and bowel disorder, as well as any 
increase with cough, laugh, sneeze, or Calsalva maneuver.

Upon physical examination, there were no palpable or visible 
muscle spasms.  There was no increase in kyphosis, no loss of 
lordosis, and no scoliosis evident.  Range of motion measurements 
of the thoracolumbar spine were as follows: flexion to 80 
degrees, extension to 25 degrees, right and left lateral 
extension to 25 degrees on each side, and right and left lateral 
rotation to 25 degrees on each side.  It was noted that the 
Veteran did not experience pain with range of motion 
measurements.  Calf circumference was 37 centimeters (cm) 
bilaterally, without weakness, atrophy, or loss of muscle mass.  
Quadriceps circumference was 58 cm bilaterally, without weakness, 
atrophy, or loss of muscle mass.  Muscle strength of the lower 
extremity groups was 5/5 bilaterally.  Neurosensory was intact 
distally to all digits of the lower extremities.  Deep tendon 
reflexes were equal bilaterally and straight leg raising test was 
negative both sitting and supine at 90 degrees without 
difficulty.  The Veteran's gait was normal and is heel toe gait 
was normal.  X-rays taken of the spine were within normal limits.

The examiner diagnosed chronic lumbar strain and noted that there 
would be additional loss of motion in the spine with repetitive 
use or flare-ups due to pain, weakness, fatigue, or lack of 
endurance.  However, there would not be radiculopathy, neurologic 
deficit, or gait disturbance with repetition or flares.

There is no indication that the Veteran has received other 
treatment for this disability, at either the VA Medical Center or 
private facilities, to include the correctional facility where he 
was incarcerated.  

At his September 2010 Board hearing, the Veteran reported that 
his low back disability had not increased in severity since his 
last VA examination.  His back pain continued to be triggered by 
activities such as lifting and repetitive movement.  He 
participated in yoga and stretching, which afforded him some 
temporary relief.  He also was able to help out at a ranch part 
time, but for the most part he was not working because he was 
going to school.  He reported that driving for long periods could 
be uncomfortable, but did not cause spasms.  Primarily, he 
experienced stiffness in his back.  

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent for his low back disability.  In 
this regard, the Veteran had forward flexion to 80 degrees at the 
time of his September 2005 VA examination, with a combined range 
of motion of 205 degrees.  There is no evidence of record 
indicating that he has limited range of motion to 30-60 degrees 
of flexion or less than 120 degrees of combined range of motion, 
even considering additional functional limitation with repetitive 
movement.  Indeed, the examiner expressly found that there would 
be no additional loss of motion with repetition.  Moreover, 
the Veteran reported at his August 2010 hearing that his back 
disability had not increased in severity since his September 2005 
VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered whether a separate compensable 
rating for neurological impairment in either lower extremity is 
warranted at any time during the initial rating period.  In this 
regard, the Board notes that the Veteran has not complained of 
pain radiating into his lower extremities.  Additionally, at his 
September 2005 VA examination, the Veteran was not found to have 
any neurological impairment.  Therefore, the Board finds that a 
separate evaluation for a neurological impairment is not 
warranted at this time.  

The Board has also contemplated assigning a disability rating 
based on incapacitating episodes.  However, there is no evidence 
of record indicating that he has intervertebral disc disease.  In 
fact, his September 2005 X-rays were within normal limits.  In 
any event, there is no showing of physician-prescribed bed rest 
and thus no incapacitating episodes within the meaning of that 
diagnostic code have been established.  Therefore, a rating based 
in incapacitating episodes is not warranted at this time.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.

Evaluation of Right and Left Ankle Disabilities

The Veteran was afforded a VA examination in September 2005.  At 
that time, he could only walk approximately one mile before he 
experienced ankle pain.  He took Naprosyn for joint pain.  On a 
good day, he did not experience pain in his ankles.  However, 
approximately 7 days per month, he experienced pain in his ankles 
that was 6 out of 10 in intensity.  He experienced a greater 
number of "bad days" during cold weather.  His ankles were 
reportedly unstable, but they did not swell or lock.  His right 
ankle was much worse than his left in terms of weakness, 
instability on uneven ground or inclines, and frequency of 
sprains and rolling of the ankles.  

Upon physical examination of the ankles, range of motion 
measurements were as follows: 40 degrees of dorsiflexion on the 
left, 30 degrees of dorsiflexion on the right, 30 degrees of 
plantar flexion on the left, and 20 degrees of plantar flexion on 
the right.  There was significant bilateral ligamental laxity of 
both ankles, right worse than the left.  There was no evidence of 
effusion or edema in either ankle.  X-rays revealed no bony 
abnormalities.  The examiner diagnosed chronic ligamental laxity 
of both ankles and noted that instability should be expected.

There is no indication that the Veteran has received routine 
treatment for this disability, at either the VA Medical Center or 
private facilities, to include the correctional facility in which 
the Veteran was incarcerated.

At his September 2010 Board hearing, the Veteran reported that 
his ankles were still "sloppy and they still ached."  He 
reported that it was difficult to walk without pain and that his 
part-time work on a ranch required him to walk on uneven 
surfaces.  He reported that he had not "rolled an ankle" in a 
long time, as he had received ankle supports from the VA Medical 
Center, but that he did not wear them every day.  He reported 
that he no longer ran for exercise because it caused him to 
experience ankle pain for several days.  He also reported that he 
had not fallen recently as a result of his ankle giving out.

The Board finds that the Veteran is entitled to a 20 percent 
disability rating for his right ankle disability for the entire 
period on appeal.  In this regard, the Veteran has only 20 
degrees of plantar flexion, out of 45 degrees total, and his 
right ankle is noted to be worse than his left ankle.  Therefore, 
his right ankle disability more nearly approximates a marked 
limitation of motion rather than a moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Consideration has been given to assigning a higher rating, 
however, a 20 percent rating is the maximum rating allowable 
under Diagnostic Code 5271.  Additionally, there is no evidence 
of record indicating that the Veteran has ankylosis of the right 
ankle as to qualify for a higher rating under Diagnostic Code 
5270.  38 C.F.R. § 4.71a.  There are no other relevant diagnostic 
codes for consideration.  

The Board finds that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent for his left ankle 
disability.  In this regard, he has 30 out of 45 degrees of 
plantar flexion.  Additionally, it has consistently been reported 
that the Veteran's left ankle was not as severe as the right 
ankle.  Additionally, regarding functional abilities, he could 
stand for 20 minutes and walk about a mile before the ankle 
became painful.  Therefore, the limitation of motion of the left 
ankle is found to more nearly approximate a moderate limitation 
rather than a marked limitation.           

Again, consideration has been given to assigning a disability 
rating under another diagnostic code.  However, there is no 
evidence of record indicating that the Veteran has ankylosis of 
the left ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or an astragalectomy.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.

Evaluation of Epididymitis

At his September 2005 VA general medical examination in September 
2005, the Veteran reported right testicular pain related to a 
previously diagnosed cyst or epididymitis.  He generally 
experienced a mild ache of a 1 or 2 out of 10 in intensity.  With 
extended running or irritation to the area he experienced 
increased pain.  There was also pain with ejaculation.  Physical 
examination of the right testicle showed a firm epididymis with 
no acute tenderness or pain. There was no distinct nodule 
identified.  The examiner diagnosed epididymitis versus 
cystocele, right testicle, causing mild dysfunction with 
activities requiring jumping and running, and causing pain with 
ejaculation.  

The Veteran was provided further VA examination of this 
disability in September 2005.  At that time, the Veteran reported 
a history of right scrotal problems for approximately four years.  
He underwent multiple ultrasounds, most recently in September 
2005, which was normal.  The Veteran denied hematuria, dysuria, 
frequency, urgency, hesitancy, residual post void dribbling, 
nocturia, sexually transmitted diseases, kidney stones, bladder 
stones, kidney infections, bladder infections, diabetes, 
hypertension, heart disease, lung disease, cancer, or any chronic 
illnesses.

Upon physical examination, the testicles were both found to be of 
normal size, shape, contour, and consistency; and were both 
without masses.  There were no inguinal hernias, masses, or 
nodes.  The examiner did not make a diagnosis, but expected a 
reoccurrence of the right scrotal issue, be it hydrocele, 
varioscele, or spermatocele.  The examiner reported that the 
problem was that the mass had not been captured on ultrasound 
after several attempts, and that for a complete diagnosis, the 
Veteran should have an ultrasound when the mass was present.  

A review of the medical records from the Veteran's period of 
incarceration shows that he was seen for complaints of a right 
scrotal mass with pain several times.  The Veteran was diagnosed 
with a testicular cyst.  

At his September 2010 Board hearing, the Veteran reported that he 
continued to experience recurrent pain due to a small mass in his 
right testicle.  He had tried to pin down what caused his 
symptoms, but there seemed to be no precipitating factors.  When 
he experienced pain he had difficulty walking.  The pain was 
throbbing and made him feel nauseous.  He again denied any 
urinary symptoms as a result of the mass in his right testicle.  

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 10 percent for epididymitis, also claimed as 
cyst on the right testicle.  This disability is rated on the 
basis of urinary tract infections.  However, the Veteran has 
consistently reported that he does not experience urinary 
symptoms as a result of the disability.  In fact, the RO noted in 
the December 2005 VA rating decision that the 10 percent rating 
was assigned for the Veteran's subjective complaints of pain.  As 
there is no evidence that the Veteran experiences recurrent, 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management, a higher rating of 30 
percent cannot be assigned at this time.  38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.



Evaluation of Malaria

At his September 2005, VA general medical examination, the 
Veteran reported that he was diagnosed with malaria in 2004.  His 
last outbreak with a fever was in June 2004.  The examiner noted 
that the Veteran was liable to have latent signs and symptoms.  
Upon physical examination, there was no hepatomegaly or 
splenomegaly noted, but there was some very mild upper left 
quadrant pain.  The examiner diagnosed malaria, last outbreak in 
June 2004, with no anemia or other abnormality.  The Veteran 
denied any current chills, sweats, or fevers.  He further denied 
any nausea or vomiting and the only residual dysfunction of the 
active malaria was mild diarrhea up to two times daily, which was 
not causing functional deficits.  The examiner noted the 
possibility of further malaria outbreaks.  

There is no record indicating that the Veteran has received 
treatment for a current malaria outbreak since his separation 
from active service.

At his September 2010 Board hearing, the Veteran reported that he 
had not had an outbreak of malaria since returning from Iraq.

The Board finds that the Veteran is not entitled to a compensable 
disability rating for malaria.  In this regard, he does not 
currently have active malaria and that he has not had an outbreak 
of malaria since his separation from active service.

Consideration has been given to assigning separate disability 
ratings for residuals resulting from the Veteran's previous 
outbreaks of malaria.  However, there is no evidence of record 
indicating that the Veteran experiences any residual symptoms as 
a result of his active malaria outbreaks while in active service.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart, 21 
Vet. App. 505.



Extra-schedular Consideration

The Board must also determine whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations 
of the disabilities are contemplated by the schedular criteria.  
Additionally, the Board has increased the disability evaluations 
as warranted by the symptoms described in the Veteran's VA 
examination reports and his treatment notes.  With the exception 
of the right ankle, the diagnostic code provides higher ratings 
for the claimed disabilities, but such criteria have not been 
demonstrated.  Moreover, regarding the right ankle, a higher 
evaluation is possible upon a showing of ankylosis, but such has 
not been shown here.  Accordingly, referral for Extraschedular 
consideration is not in order here.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a 
low back disability is denied.

Entitlement to a 20 percent rating for chronic ligament laxity of 
the right ankle is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a 
chronic ligament laxity of the left ankle is denied.

Entitlement to a disability rating in excess of 10 percent for 
epididymitis is denied.

Entitlement to a compensable disability rating for malaria is 
denied.  


REMAND

The Board finds that additional development is required on the 
issue of entitlement to service connection for headaches, and 
also on the issue of whether new and material evidence has been 
received to reopen claims of entitlement to service connection 
for dizziness and TMJ.

At his September 2005 VA general medical examination, the Veteran 
reported that he experienced headaches, with increased light 
sensitivity, once or twice a week.  He denied experiencing any 
nausea or vomiting with the headaches.  However, it was not noted 
whether any of the headaches were prostrating.  Therefore, he 
should be afforded a new VA examination to accurately determine 
the current level of severity of all impairment resulting from 
his headaches, to include whether he experiences prostrating 
headaches.

With regard to the claims of entitlement to service connection 
for dizziness and TMJ, the Board notes that the Veteran 
originally filed his claim for these benefits in October 2004.  
In a March 2005 rating decision, the Veteran was denied 
entitlement to service connection for both dizziness and TMJ.  
The Veteran was notified of this decision and his appellate 
rights in a March 2005 letter.  The denials were confirmed in a 
December 2005 rating decision.  The Veteran filed a notice of 
disagreement that was received by VA in October 2006.  This is 
more than one year after the original March 2005 denial of the 
claim.   

The Court held that because the terms "new" and "material" in a 
new and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by the VCAA, it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The Board finds that the March 2005 rating decision is a final 
denial, as the Veteran did not file a timely notice of 
disagreement with that action.  Therefore, he should have been 
provided notice with respect to the requirements to reopen a 
previously disallowed claim.  However, the Board notes that the 
Veteran has not received notice that satisfies the requirements 
set forth in Kent.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to specifically 
include notice that is in compliance with 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment records 
that are not already of record.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to submit 
the outstanding evidence.

3.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of all impairment resulting 
from the Veteran's service-connected 
headache disability, to include the 
frequency with which the Veteran 
experiences prostrating headaches.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC must ensure that the examiner 
provides all information required for 
rating purposes.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the remaining issues on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


